Name: 84/163/EEC: Commission Decision of 8 March 1984 establishing that the apparatus described as 'PAR - Vibrating Magnetometer System, model 155, with accessories' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  mechanical engineering;  tariff policy
 Date Published: 1984-03-21

 Avis juridique important|31984D016384/163/EEC: Commission Decision of 8 March 1984 establishing that the apparatus described as 'PAR - Vibrating Magnetometer System, model 155, with accessories' may be imported free of Common Customs Tariff duties Official Journal L 077 , 21/03/1984 P. 0030 - 0030*****COMMISSION DECISION of 8 March 1984 establishing that the apparatus described as 'PAR - Vibrating Magnetometer System, model 155, with accessories' may be imported free of Common Customs Tariff duties (84/163/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 26 August 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'PAR - Vibrating Magnetometer System, model 155, with accessories', ordered on 19 May 1980 and intended to be used for measuring magnetic properties between 3K and crystallizing temperature, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 17 February 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a magnetometer; whereas its objective technical characteristics such as the uniformity of the magnetic field and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'PAR - Vibrating Magnetometer System, model 155, with accessories', which is the subject of an application by the Federal Republic of Germany of 26 August 1983, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.